Action to recover a penalty of $50 for retailing spirituous liquors, contrary to the provisions of an act passed in 1800 in relation to (154) the towns of New Bern and Wilmington. This act imposed a penalty of $50 upon any person retailing spirituous liquors in either of the said towns without having first obtained permission from *Page 119 
the commissioners of the said towns respectively, as well as a license from the county court. The act was offered in evidence as a private act, and the retailing by the defendant fully proved. It was insisted for him, in the first place, that the act in question was a public act, and, therefore, repealed by the act of 1836; and, in the second place, that if it were a private act, it was repealed by the general act of 1825 upon the subject of retailers. The jury found a verdict for the plaintiff, subject to the opinion of the court on these questions. On consideration, the court was of opinion that the act of 1800 was a private one, and, therefore, not affected by the act of 1836, and that it was not repealed by the general law passed in 1825 on the subject of retailing.
Judgment being rendered on the verdict, the defendant appealed.
So much of the act of Assembly of 1800 is to be considered a private act which prohibits any person, under the penalty of 25, from retailing spirituous liquors by the small measure in the towns of Wilmington and New Bern without first having obtained permission by a certificate from the commissioners of the said towns and also, thereafter, a license from the county court, because it did not relate to all the citizens of the State. No judge could be expected ex officio
to take notice of it. By section 6 of the public act passed in 1825, entitled "An act to direct the manner in which licenses shall be hereafter issued to retailers of spirituous liquors," it is declared that this act (of 1852) shall not affect the mode in which licenses (155) are now by law directed to be issued in any of the incorporated towns in this State. We do not think that this section of the act of 1825 turned all the then private acts upon this subject into public acts, so as to be noticed and acted upon by the judges, ex officio. We, therefore, think that the private character of the act of 1800 on the subject now before us was not affected by the public act of 1825. And in 1836 the Legislature declared that no act of a private or local nature shall be considered repealed by ch. 1, sec. 8 of Rev. Statutes. Therefore, the private act of 1800 is unrepealed, and now in force, so far as relates to the question before us. The judgment of the Superior Court must be
PER CURIAM.                              Affirmed. *Page 120